DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.
Response to Arguments
Applicant's arguments filed on 12/30/2021 have been fully considered but they are not persuasive. 
Applicant argues:  “These cited portions, however, do not discuss use of a trained model for "identifying problematic road segments to frames captured by the camera. " At most, the cited portions Amendment and Response to Final Office Action discuss the comparing of images to determine similarities. Laumeyer does not discuss implementing the process described in the reference for implementation on particular road segments …”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Bridgers was cited for implementing a substantively identical system to what is claimed.  Laumeyer is cited to support that neural networks were a known type of software for performing the type of image analysis described in Bridgers.
Applicant argues:  “Laumeyer discusses use of a single trained network which performs the processes described in Laumeyer (that being the comparing processes described above). There is no evidence in Laumeyer indicative of implementing a second neural network model subsequent to the implementation of a first neural network model.”
Examiner notes that “duplication of parts has no patentable significance unless a new and unexpected result is produced”  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  There is nothing to prevent each processor from running its own software, and Bridgers teaches the exact claimed separation of the processes. 
Applicant argues:  “Further, combining Bridgers and Laumeyer will not arrive at the features of independent claim 1. As discussed above, Laumeyer is limited to teaching a single trained neural network model. Combining this single trained neural network …”
Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As noted below, there is no reason why each processor of the prior art would be prevented from running its own neural network software corresponding to its function in the system.
Response to Amendment
Examiner withdraws the objection to Claim 11 in view of the amendments.

Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  Other examples are where the claim passively indicates that a function is performed or a structure is used without requiring that the function or structure is a limitation on the claim itself.  The clause may be given some weight to the extent it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005).  Further, during prosecution, claim language that may or may not be limiting 
 “When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 415, 82 USPQ2d 1385 (2007).
Also note: Changes to the shape of prior art structures are considered obvious absent persuasive evidence that the particular changes would produce non-obvious results.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.); also see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 415, 82 USPQ2d 1385 (2007).
Changes to the dimensions of prior art structures are considered obvious absent persuasive evidence that the particular changes would produce non-obvious results.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140355839 to Bridgers (“Bridgers “), also cited in an IDS, and in view of US 6266442 to Laumeyer (“Laumeyer”).
Regarding Claim 1:  “A data collection system comprising :
a camera;  (“The image sensor 102 can include at least one of a camera or accelerometer.”  Bridgers, Paragraph 18.)
a location module;  (“include a global positioning system (GPS) module 106”  Bridgers, Paragraph 20.)
a plurality of sensors; and  (“The image sensor 102 can include at least one of a camera or accelerometer.”  Bridgers, Paragraph 18.  Also note that “These systems can use technologies such as lasers, cameras, and radar to perform surface analysis.” Bridgers, Paragraph 2.)
a first processor communicatively coupled to the camera and the location module, the first processor programmed to:  (“The processing device 104 can include a global positioning system (GPS) module 106 that connects to any number of satellites of a global positioning system (GPS) to provide location ( e.g., geo-coordinate) and time information. The location and time information acquired from the GPS is associated with the acquired images. The processing device 104 can also include a processor 108 configured to extract at least one feature from the acquired images,”  Bridgers, Paragraph 20.)
obtain a plurality of frames from the camera;  (“a processor 108 configured to extract at least one feature from the acquired images,”  Bridgers, Paragraph 20.)
obtain a plurality of locations from the location module;  
obtain a plurality of data measurements from the plurality of sensors;  (“In an exemplary embodiment, the image sensor 102 can include at least one accelerometer configured to measure acceleration”  Bridgers, Paragraph 18.)
apply a [previously trained first neural network] model for identifying problematic road segments to frames captured by the camera; (“the processor 108 analyzes each frame in the image to determine a likelihood that any of the frames include an abnormality.”  Bridgers, Paragraph 21.  
determine a frame of the plurality of frames contains a problematic road segment; (“the processor 108 analyzes each frame in the image to determine a likelihood that any of the frames include an abnormality.”  Bridgers, Paragraphs 21-22.)
and based on the determination, wirelessly transmit the frame containing the problematic road segment to a second processor; and”  (“The images determined to contain an abnormality are selected and communicated to another processor or processing device for further analysis.” Bridgers, Paragraphs 21-22.  Also note: “The system 100 also includes a processing device 104 configured to associate a time stamp and geo-coordinate data with each acquired image to identify when a surface abnormality is present in the at least one acquired image”  Bridgers, Paragraph 19.)
a second processor statically located remotely from, but communicatively coupled to the first processor, the second processor programmed to:  (“first processing device configured to … to select at least one second processing device configured to extract at least one property of the surface abnormality identified in the at least one selected image, to store data representing the extracted property in a database,”  Bridgers, Paragraphs 7 and 22.  “the processing device 104 can include one or more processors … the one or more processors can be connected remotely such that at least one processor is mounted on the PCB and the at least one other processor is external to the PCB. As a result, processing of the images can be performed in part by the at least one processor mounted on the PCB, and partly by the at least one processor external to the PCB.”  Bridgers, Paragraph 36 and networked processing devices in Figs. 2A-2C.)
load the frames saved by the first processor;  (“The images determined to contain an abnormality are selected and communicated to another processor or processing device for further analysis,” which naturally requires loading the saved frames.  Bridgers, Paragraph 22.)
apply a previously trained second [neural network model distinct from the first neural network] model for identifying specific road problems to the frame captured by the camera; (“the second processing device 104b can process the images to identify the abnormality by extracting at least one property from the images”  Bridgers, Paragraphs 43, 7 and 22.  Also note “A surface abnormality can be any designated characteristic of the surface subject to change over tie including but not limited to a crack, rut, pothole, buckle, cup, ridge, and/or or any other surface characteristic …” embodying specific road 
classifying at least one specific road problem depicted in the frame; and  ( “A surface abnormality can be any designated [classified] characteristic of the surface subject to change over time including but not limited to a crack, rut, pothole, buckle, cup, ridge, and/or or any other surface characteristic …” embodying specifically classified road problems.  Bridgers, Paragraph 19.  See application of neural network methods in image processing and object identification below.)
save at least those outputs of the second [neural network] model associated with one of the specific road problems in association with at least the location associated with the frame.”  (“a second processing device configured to extract at least one property of the surface abnormality identified [classified] in the at least one selected image, to store data representing the extracted property in a database,”  Bridgers, Paragraphs 7, 19, and 22.)
Bridgers does not teach processing by using “a previously trained first neural network model for identifying problematic road segments to frames captured by the camera … second neural network model distinct from the first neural network model”  Bridgers indicates that each [distinct first, second] processing device can implement a “neural network, or other known techniques as desired,” and that this technique is known in the art, see Paragraph 33, however Bridgers does not discuss this specifically in the context of using the neural network to process images.
software control that uses a neural network”  Laumeyer, Column 2, lines 15-17. “a neural network as taught herein is trained only on a few sets of image data including those visual characteristics of objects of interest such as color, reflectance, fluorescence, shape, and location with respect to a vehicle right of way”  Laumeyer, Column 8, lines 10-16.  Also note that “The present invention may be implemented in a single microprocessor apparatus, within a single computer having multiple processors, among several locally-networked processors (i.e., an intranet), or via a global network of processors (i.e., the internet and similar).”  Laumeyer, Column 4, lines 61-66 which is similar to the joint or distributed processing device 104 of Bridger as cited above.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Bridgers to use a neural network technique on one or more processors as claimed above and as taught in Laumeyer, in order “to accurately identify the scenes in an economical and rapid manner.”  Laumeyer, Column 8, lines 10-16.  
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  It seems that a neural network is 
	
Regarding Claim 2: “The data collection system of claim 1, wherein the camera, the location module, and the first processor are all located within a housing within a single motor vehicle.”  (“An exemplary system disclosed herein can be compact, inexpensive, and can be mounted in or on a vehicle” Bridgers, Paragraph 15.)
Regarding Claim 3:  “The data collection system of claim 1, wherein the camera obtains at least one frame before detection of a problematic road segment, at least one frame containing a detected problematic road segment, and at least one frame after detection of a problematic road segment.
Regarding Claim 5:  “The data collection system of claim 4, wherein the specific road problems comprise one or more selected from the group consisting of: potholes, cracks, pavement markings, manholes, debris, objects, and other pavement inconsistencies.”  (Examiner notes that this exemplifies areas to which the method of Claim 4 can be applied, but does not limit the method to performing any particular steps.  Cumulatively note that prior art envisions substantively similar applications:  “A surface abnormality can be any designated characteristic of the surface subject to change over tie including but not limited to a crack, rut, pothole, buckle, cup, ridge, and/or or any other surface characteristic caused through wear or deterioration of the surface materials, or which results from any form of surface modification or treatment”  Bridgers, Paragraph 19.)
Regarding Claim 6:  “The data collection system of claim 5 , wherein the cracks comprise one or more selected from the group consisting of: fatigue cracks, alligator cracks, block cracking, edge cracking, longitudinal cracking, transverse cracking, reflective cracking, slippage cracking, and faulting.”  (Examiner notes that this exemplifies areas to which the method of Claim 4 can be applied, but does not limit the method to performing any particular steps.  Cumulatively note that prior art envisions substantively similar applications:  “A surface abnormality can be any
Regarding Claim 7:  “The data collection system of claim 5, wherein the pavement markings comprise one or more selected from the group consisting of: government standard road markings and irregular markings .”  (Examiner notes that this exemplifies areas to which the method of Claim 4 can be applied, but does not limit the method to performing any particular steps.  Cumulatively note that prior art envisions substantively similar applications:  “A surface abnormality can be any designated characteristic of the surface subject to change over time including but not limited to a crack, rut, pothole, buckle, cup, ridge, and/or or any other surface characteristic caused through wear or deterioration of the surface materials, or which results from any form of surface modification or treatment ( e.g., application of paint or other desired or undesired coating).”  Bridgers, Paragraph 19.)
Regarding Claim 8:  “The data collection system of claim 5 , wherein the other pavement inconsistences comprise one or more selected from the group consisting of: corrugation, shoving, protrusions, depressions, raveling, rutting, water bleeding, and stripping.”  (Examiner notes that this exemplifies areas to which the method of Claim 4 can be applied, but does not limit the method to performing any particular steps.  Cumulatively note that prior art envisions substantively similar applications:  “A surface abnormality can be any
Regarding Claim 9:  “The data collection system of claim 4, wherein the potholes compri se one or more selected from the group consisting of: small pothole, medium pothole, and large pothole.”  (Examiner notes that this exemplifies areas to which the method of Claim 4 can be applied, but does not limit the method to performing any particular steps.  Cumulatively note that prior art envisions substantively similar applications:  “A surface abnormality can be any designated characteristic of the surface subject to change over time including but not limited to a crack, rut, pothole, buckle, cup, [describing potholes of different sizes and shapes] ridge, and/or or any other surface characteristic caused through wear or deterioration of the surface materials, or which results from any form of surface modification or treatment ( e.g., application of paint or other desired or undesired coating).”  Bridgers, Paragraph 19.)
Regarding Claim 10:  “The data collection system of claim 1, wherein the camera has a frame rate of about 60 frames per second.”  (Examiner notes that this is a conventional frame rate for a camera.  Also see prior art:  “frame rate of at least 720p/60 high definition HD video capture.”  Bridgers, Paragraph 18.)
Regarding Claim 11:  “The data collection system of claim 1, wherein the frames relate to an area having dimensions including a width and a length between about 3 meters and about 4 meters.”  (Examiner notes that this exemplifies areas to which the method of Claim 1 can be applied, but does not limit the method to performing any particular steps.  Cumulatively note prior art: “The size of the abnormality, for example, can include any combination of length, width, depth, radius, or any other suitable measurement characteristic as desired.”  Bridgers, Paragraph 25.  
Regarding Claim 12:  “The data collection system of claim 1, wherein the plurality of sensors are programmed to measure environmental conditions and/or pavement conditions.”  (“used to assess pavement conditions”  Bridgers, Paragraph 5.)
Regarding Claim 13:  “The data collection system of claim 1, wherein the plurality of sensors comprise one or more selected from the group consisting of: traffic sensors, temperature sensors and humidity sensors.”  (“In addition, the dynamic characteristics that can be considered during the life-cycle computation can specify traffic volume, temperature (including average temperature), traffic type (single and multi-axle vehicles, pedestrians, bicycle, heavy machinery, or other type as specified), climate (e.g., rainy, humid, arid, etc.).”  Bridgers, Paragraph 32.)
Regarding Claim 14:  “A method for identifying a defect in a roadway by implementing the data collection system of claim 1, the method comprising:  (See reasons for rejection in Claim 1.)
(a) positioning the data collection system on a motor vehicle;  (See reasons for rejection of Claim 1. “An exemplary system disclosed herein can be compact, inexpensive, and can be mounted in or on a vehicle” Bridgers, Paragraph 15 and Figs. 12.)
(b) automatically acquiring frames from the camera of the data collection system; and  (“For example, in an exemplary embodiment the image sensor 102 can include a 5-megapixel camera with a¼ inch lens and a frame 
(c) automatically processing the frames using the first processor of the data collection system to identify one or more problematic road segments.”  (“The processing device 104 can … extract at least one feature from the acquired images,”  Bridgers, Paragraphs 20, 43.  See treatment of this function in Claim 1.)
Claim 15 is rejected for reasons stated for Claims 4 and 5 in view of the Claim 14 rejection, and because prior art teaches:  “(d) transmitting the one or more frames associated with the one or more problematic road segments to a second processor located remotely from, but communicatively coupled to the first processor”  (“first processing device configured to … to select at least one of the acquired images which shows the surface abnormality; … and a second processing device configured to extract at least one property of the surface abnormality identified in the at least one selected image, to store data representing the extracted property in a database,”  Bridgers, Paragraphs 7 and 22.  “the one or more processors can be connected remotely”  Bridger, Paragraph 36.)
Regarding Claim 16: “The method of claim 15, wherein the data collection system further comprises a plurality of sensors.” (This claim is rejected for reasons stated for Claim 1 in view of Claim 14 rejection.  Also note that limiting the structure of a system does not limit the method to performing particular steps.)
Regarding Claim 17: “The method of claim 16, wherein the plurality of sensors comprise one or more selected from the group consisting of: temperature sensors and humidity sensors.” (This claim is rejected for reasons stated for Claim 13 in view of Claim 14 rejection.  Also note that limiting the structure of a system does not limit the method to performing particular steps.)
Regarding Claim 18:  “The method of claim 16, further comprising: (e) assigning one or more temperature and/or humidity measurements to the classified road problem with an associated location.”  (“The processing device 104 can be configured to generate trend data related to the surface abnormality [classified road problem] identified at the common geo-coordinate [associated location] based at least one of … the dynamic characteristics that can be considered during the life-cycle computation can specify traffic volume, temperature (including average temperature), traffic type (single and multi-axle vehicles, pedestrians, bicycle, heavy machinery, or other type as specified), climate (e.g., rainy, humid, arid, etc.).”  Bridgers, Paragraph 32.)
Regarding Claim 19:  “The method of claim 14, wherein the frames undergo preprocessing before they are processed by the first processor.”
Regarding Claim 20:  “The method of claim 1 9, wherein the preprocessing comprises one or more selected from the group consisting of: cropping, thresholding, and grayscaling.”  (“in another exemplary embodiment, each frame in the set of images can be transformed to obtain a gray-scale image. … the images can be further processed, for example, the entire image or [cropped] portions thereof … can be compared to template images [processed] to determine whether an abnormality exists.” .).”  Bridgers, Paragraph 22.)
Conclusion

The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483